Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 16, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156932                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 156932
                                                                    COA: 338341
                                                                    Wayne CC: 12-003376-FC
  BRIAN CHRISTOPHER LEE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 27, 2017
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court to address
  the issues in the defendant’s motion for relief from judgment that the defendant filed in
  Wayne CC: 12-003376-FC, which were not addressed in the court’s December 13, 2016
  order denying the motion.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 16, 2018
         d0509t
                                                                               Clerk